RENDERED: SEPTEMBER 4, 2020; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                            NO. 2019-CA-000819-MR


PENNIE A. DETORRES                                                  APPELLANT



               APPEAL FROM JEFFERSON FAMILY COURT
v.          HONORABLE DEANA “DEE” C. MCDONALD, JUDGE
                      ACTION NO. 13-CI-501434



JOHN G. DUBARRY                                                       APPELLEE



                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: MAZE, TAYLOR, AND K. THOMPSON, JUDGES.

MAZE, JUDGE: Pennie A. DeTorres appeals from a post-decree order of the

Jefferson Family Court denying her motion to increase the maintenance obligation

owed by John G. DuBarry. She argues that the family court failed to consider the

lifestyle established during the marriage and DuBarry’s increased ability to pay.

We find substantial evidence to support the family court’s conclusion that
DeTorres failed to show a substantial and continuing change in her circumstances

arising since the time of the dissolution decree. Hence, the family court did not

abuse its discretion in denying her motion to modify maintenance.

              The essential facts of this action are not in dispute. DeTorres and

DuBarry were married in 1978 and divorced in 2013. There were three children

born of the marriage, all of whom had reached the age of majority. As part of the

dissolution action, the parties entered into a marital settlement agreement. In

pertinent part, the agreement required DuBarry to pay $1,000 per month in

maintenance until DeTorres vacated the marital residence and $2,000 per month in

maintenance for a period of 102 months thereafter. The agreement also provided

that DuBarry would reimburse DeTorres for her car payment until the vehicle was

paid off. The family court found the provisions of the agreement to be not

unconscionable and incorporated the agreement into the dissolution decree entered

on August 21, 2013.1

              On October 23, 2018, DeTorres filed a motion seeking to increase her

maintenance. In the motion, DeTorres noted that DuBarry’s income as a

commercial airline pilot had increased from $110,000 per year in 2013 to $310,000




1
  The dissolution action was the subject of an unrelated appeal by DeTorres’ counsel concerning
the denial of an attorney’s lien against the marital residence. Stone v. DuBarry, 513 S.W.3d 325
(Ky. 2016).



                                              -2-
in 2018. DeTorres also stated that she continued to work as a substitute teacher

with an annual income of $23,000. She also claimed expenses of $5,778 per

month. Based upon the disparity between her income and expenses, DeTorres

argued that she was entitled to additional maintenance for the remainder of the

award.

                Following a hearing, the family court denied the motion by written

order entered on April 17, 2019. The court noted that DeTorres’ claimed expenses

were less in 2018 than at the time of the divorce in 2013. In addition, at the time

the parties entered into the agreement, DeTorres assumed approximately $60,000

in marital debt. However, that debt was discharged in bankruptcy in 2016. At the

time of the bankruptcy discharge, DeTorres reported monthly expenses of $3,800.

The court also noted that DeTorres had incurred significant additional debt since

that discharge. Based upon these facts, the court found that DeTorres’ claimed

expenses were unreasonable and she was likely living beyond her means. The

court further concluded that the substantial increase in DuBarry’s income, standing

alone, was insufficient to justify an increase in DeTorres’ maintenance. Therefore,

the court denied DeTorres’ motion to increase maintenance.

                DeTorres filed motions to alter, amend or vacate the order pursuant to

CR2 59.05 and for additional findings pursuant to CR 52.02. In an order entered on


2
    Kentucky Rules of Civil Procedure.

                                           -3-
May 8, 2019, the court again reiterated that DeTorres failed to show changed

circumstances so substantial and compelling as to make the terms of the

maintenance award unconscionable. The court noted that DeTorres’ income had

increased slightly since the entry of the award in 2013 and that she is well-

educated and capable of earning sufficient income to meet her reasonable needs.

The court stated that DeTorres’ “choice to earn a modest income does not mean

[DuBarry] is required to pick up the slack because his income gives him the ability

to do so.” The court also noted that DeTorres’ bankruptcy discharge reduced her

expenses, but she continues to incur additional debt to live beyond her means. In

light of these facts, the court restated its conclusions that DeTorres failed to present

compelling evidence that an increase in maintenance was warranted. DeTorres

now appeals from these orders.

                Except where otherwise provided by statute or by agreement, the

provisions of any decree respecting maintenance may be modified only upon a

showing of changed circumstances so substantial and continuing as to make the

terms unconscionable. KRS3 403.250(1). We review the family court’s

determination regarding a motion to modify maintenance for an abuse of

discretion. See Bickel v. Bickel, 95 S.W.3d 925, 927-28 (Ky. App. 2002). We



3
    Kentucky Revised Statutes.



                                          -4-
cannot substitute our judgment for the family court if there is substantial evidence

supporting that court’s decision. Id. at 928. Further, we may not set aside the

family court's factual findings unless they are clearly erroneous. See Wheeler v.

Wheeler, 154 S.W.3d 291, 296 n.16 (Ky. App. 2004).

             The parties may agree to expressly preclude or limit modification of

the terms of maintenance. KRS 403.180(6). In this case, the agreement provides

that the amount of maintenance is modifiable pursuant to statute, but the duration

shall not be modified. Thus, DeTorres’ motion to increase maintenance was

authorized under the terms of the agreement.

             DeTorres argues that the family court erred by primarily considering

only the changes in her circumstances. In its initial order, the family court stated

that, the “only change in circumstances to be considered is that of the moving

party.” In its subsequent order, the court conceded that the income of the payor

may be considered, but it is not the controlling factor. Nevertheless, DeTorres

notes that in Roberts v. Roberts, 744 S.W.2d 433 (Ky. App. 1988), this Court held

that the obligor’s increased ability to pay maintenance arising after the divorce

may be considered in a motion to increase maintenance. Id. at 436-37.

             However, the Court in Roberts noted that “the spouse who is

determined to be in need of maintenance has some expectation that he or she will

be supported according to the standard of living established during the marriage to


                                         -5-
the extent that is possible.” Id. at 436 (citing Casper v. Casper, 510 S.W.2d 253

(Ky. 1974)). Thus, if a spouse is unable to support herself at the reasonable

standard of living established during the marriage, the court should consider the

resources of the obligor spouse to pay an increased amount of support to meet that

standard. Id. at 437. In such cases, the parties’ circumstances at the time of the

decree and maintenance obligation are the status quo against which the changed

circumstances requirement of KRS 403.250(1) is to be measured. Rayborn v.

Rayborn, 185 S.W.3d 641, 644 (Ky. 2006). A modification is appropriate only

where there has been a change in circumstances subsequent to the immediate

effects of the divorce decree. Id.

             In this case, both parties are now earning increased income since the

decree, with DuBarry earning substantially more and DeTorres only slightly more.

DeTorres claims that her expenses have increased, but her expenses are not more

than they were at the time of dissolution. Even though DeTorres discharged a

significant amount of her debt prior to filing this motion, she has continued to incur

debt by living beyond her means. The family court concluded that many of these

expenses were simply unreasonable and we find no basis to disturb that conclusion.

             DeTorres also argues that the family court improperly imputed

additional income to her. We disagree. The family court found that DeTorres has

chosen to remain in a relatively low-paying position as a substitute teacher even


                                         -6-
though her experience and education would qualify her for a higher-paying

position. The court primarily focused on the fact that DeTorres continues to live

beyond her income even as supplemented by maintenance. Contrary to DeTorres’

argument, the family court did not impute income to her; it only observed that her

circumstances had not changed significantly since the time of the decree.

             We agree with the family court that DeTorres bore the burden of

proving that she experienced a change in circumstances since the time of the

decree. Under the circumstances, the family court did not clearly err in finding

that DeTorres failed to meet that burden. Until she met the burden of proof, the

family court was not obligated to consider DuBarry’s increased ability to pay,

since that circumstance arose well after the entry of the dissolution decree.

Therefore, we conclude that the family court did not abuse its discretion in denying

DeTorres’ motion to increase maintenance.

             Accordingly, we affirm the order of the Jefferson Family Court.

             ALL CONCUR.



BRIEF FOR APPELLANT:                       BRIEF FOR APPELLEE:

William D. Tingley                         Diana L. Skaggs
Louisville, Kentucky                       Emily T. Cecconi
                                           Louisville, Kentucky




                                         -7-